Citation Nr: 1445993	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 22, 1996, for special monthly compensation (SMC) based on blindness in the right eye with only light perception.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision effectuated a June 2006 Board decision granting entitlement to special monthly compensation for loss of use of the right eye and assigned an effective date of October 22, 1996.  The Veteran appeals the effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has had blindness in the right eye manifested by only light perception since January 7, 1983.


CONCLUSION OF LAW

The criteria for effective date of January 7, 1983, but no earlier, for SMC based on blindness in the right eye with only light perception are met.  38 U.S.C. § 1114(k), 5110(a), 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a), 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, et seq (effective November 9, 2000) (Veteran Claims Assistance Act of 2000 (VCAA)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This duty to notify was intended to be provided prior to an initial adjudication of a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Here, the Veteran was provided a VCAA compliant notice by RO letter dated in May 2008.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  He was notified of what was needed to substantiate the claim and he was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained, as well as VA and private treatment records.  Neither the Veteran nor his representative has suggested that there are any other outstanding treatment records relevant to the claim. 

II.  Analysis

Special monthly compensation under 38 U.S.C. § 1114(k) is payable for blindness of one eye having only light perception.  38 C.F.R. § 3.350(a).

The effective date of an award of SMC, based on an original claim, is the day following separation from active service of the date entitlement arose, provided the claim was received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

In this case, the Veteran was granted service connection and SMC in September 1954 based on a September 1954 VA examination report which showed only light perception in the right eye.  SMC was later severed in a November 1957 RO decision based on improvement after surgery as shown in a November 1957 VA examination report which revealed 'count fingers' to four feet.  

In a July 2002 rating decision, the RO reinstated the 30 percent rating for the Veteran's right eye effective from March 22,1954.  The Veteran disagreed with the failure to reinstate special month compensation essentially contending that his claim for a higher rating included an informal claim for SMC.  

 In a July 2006 decision, the RO reinstated SMC for loss of use of the right eye and assigned an effective date of October 22, 1996 based on a VA examination report which indicated no light perception in the right eye.  The Veteran appealed the effective date assigned for the reinstatement of SMC.  
 
The effective date for SMC is either the date of receipt of the claim, or the date entitlement arose.  In light of the award of a 30 percent disability effective from March 1954 during this appeal, the Board, giving the Veteran the benefit of the doubt, will find that the Veteran has also had a pending claim for reinstatement of SMC during the entire appeal for a higher rating for a right disability.   

However, review of the evidence shows the first objective evidence of light perception only in the Veteran's right eye is in a January 7, 1983 private eye examination report which revealed no light perception.  There is no clinical evidence between the November 1957 VA examination and January 7, 1983 indicating the Veteran's visual acuity in his right eye was limited to light perception.  Private treatment records during this time period, indicate that the Veteran had surgery in 1957, and it was noted that his eye was corrected to 20/25, and that while uncorrected he could count fingers at four feet.  An August 1976 VA examination report revealed vision corrected to 20/200 on the right.  In a private treatment record dated in June 1980, the Veteran could perceive hand motions at 12 inches.  During a January 1982 private eye evaluation, the Veteran could count fingers at less than one foot.  A May 1982 private eye examination report revealed that the Veteran could only see hand motion in his right eye.  As the Veteran has shown the ability to perceive hand motion or to count fingers, it is clear that the Veteran's right eye visual acuity was not limited to light perception only during this time. 

As to the Veteran's assertion that SMC is entitled back to the date he separated from service, he is certainly competent to report what he perceived to be the extent of his visual impairment, and the Board does not doubt the sincerity of the Veteran in this regard; however, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in a proper case to establish a claim, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements and testimony.  Whether lay evidence is competent and sufficient, as well as credible, in a particular case is a factual issue.  As stated above, the evidence from the Veteran that he had only light perception dating back to service is not credible in light of the clinical evidence which conclusively shows otherwise.

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that he has had blindness in the right eye with only light perception since January 7, 1983.  Accordingly, the Board finds that an effective date of January 7, 1983, for the award of SMC based on blindness in one eye with only light perception must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  



ORDER

An effective date of January 7, 1983, for SMC based on blindness in the right eye with only light perception is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


